EXHIBIT 10.2
 
AMENDED AND RESTATED
 
TRANSITION SERVICES AGREEMENT
 
This AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT (this “Agreement”) is
entered into as of April 10, 2014 by and between MESA ENERGY, INC., a Nevada
corporation (“Mesa”), and TNR HOLDINGS LLC, a Delaware limited liability company
(“TNR”; together with Mesa, collectively, the “Parties” and each, individually,
a “Party”).
 
RECITALS:
 
WHEREAS, Mesa is a member of TNR;
 
WHEREAS, TNR is in need of certain administrative functions and information
which Mesa has the capacity provide;
 
WHEREAS, Mesa is in need of certain information which TNR has the capacity
provide;
 
WHEREAS, it is in the best interests of the Parties to make such services and
information available to each other;
 
WHEREAS, the Parties entered into a Transition Services Agreement dated December
20, 2013 which they now wish to amend and restate.
 
NOW, THEREFORE, the Parties, in consideration of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, do hereby agree as follows:
 
1. Corporate Services.  Mesa shall make available to TNR, assets owned, licensed
or otherwise controlled by Mesa and certain personnel employed by Mesa, as set
forth on Exhibit A hereto.  TNR shall, as requested by Mesa, provide Mesa with
services in connection with Armada’s filings with the U.S. Securities and
Exchange Commission.  The services provided by Mesa and/or TNR, as applicable,
pursuant to this Section 1 shall be collectively referred to herein as the
“Corporate Services”.
 
2. Cost of Corporate Services.  In exchange for Mesa providing Corporate
Services to TNR through April 15, 2014 (the “Initial Termination Date”), TNR
shall pay Mesa the amounts set forth on Exhibit A.  After the Initial
Termination Date, subject to the provisions of Section 6 hereof, TNR shall pay
Mesa $100 per hour in exchange for any Corporate Services provided to TNR by
Mesa beyond services needed to assist in preparation of monthly and annual
financial statements.  Mesa shall pay TNR $100 per hour in exchange for any
Corporate Services provided to Mesa by TNR beyond services needed to assist in
preparation of monthly and annual financial statements.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Service Standards.
 
(a) Both Parties shall ensure that the Corporate Services provided as described
herein are in accordance with the Service Standards (as hereinafter defined).
 
(b) For the purposes of this Agreement, “Service Standards” means, in relation
to the performance of the Corporate Services, carrying out those Corporate
Services (i) with reasonable care and skill, (ii) in good faith, (iii) in
accordance with Good Industry Practice (as hereinafter defined), (iv) in
accordance with any rules, codes, policies, procedures, and standards
established by TNR or Mesa, as appropriate, from time to time, (v) in
cooperation with Mesa and TNR, as appropriate, and their respective agents,
subsidiaries, affiliates, and contractors including, without limitation, in
relation to the provision of information requested by TNR and Mesa, as
appropriate, (vi) in a manner which is not and is not likely to become injurious
to health or detrimental to the environment, reputation or any property at any
premises of TNR, Mesa or their respective affiliates to which Mesa or TNR, as
applicable, has access in order to provide the Corporate Services; and (vii) in
a manner which shall not diminish the public image and reputation of TNR or
Mesa.
 
(c) For the purposes of this Agreement, “Good Industry Practice” means the
exercise of such levels of skill, diligence, prudence and foresight as can
reasonably be expected from a prudent services provider in the same or similar
circumstances, which as a minimum are widely used, recognized and accepted by
service providers as an industry standard.
 
4. Employees and Hours.  After the Initial Termination Date, the number and
hours of service of employees assigned to perform Corporate Services shall be
mutually determined by the Parties; provided the tasks/obligations for which the
abovementioned consideration is given is carried out within such time as can be
reasonably expected by the Parties herein and in accordance with the Service
Standards.  Such employees shall be, and at all times remain, the employees of
the Party providing the Corporate Services.  The Party providing the Corporate
Services shall be solely responsible for hiring, training and terminating such
employees, and for setting compensation and benefits and all other terms,
conditions and requirements of employment for employees assigned to perform
Corporate Services to the Party receiving such Corporate Services.  The Party
providing Corporate Services shall be solely responsible for meeting any and all
legal obligations to such employees which are imposed upon such Party as their
employer or contractor, as the case may be.  The Party providing Corporate
Services shall be responsible for all benefits and compensation payable to such
employees (subject to reimbursement as provided herein), as well as all federal
and state withholdings, payroll and other taxes and obligations with respect to
such employees.
 
5. Independent Contractors.  Each Party hereby engages the other as an
independent contractor in connection with the Corporate Services, and TNR and
Mesa are responsible only for their own actions.  Neither Mesa nor its
employees, subcontractors or agents shall be deemed servants or employees of
TNR.  Neither TNR nor its employees, subcontractors or agents shall be deemed
servants or employees of Mesa.  Nothing in this Agreement shall be construed to
create a joint venture, partnership or any other relationship of any nature
which would create any liability or responsibility on the part of any Party for
the debts, obligation or liabilities of the other Party.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Term & Termination.  The term of this Agreement shall commence on the date
hereof, and shall extend for an initial period through the Initial Termination
Date (the “Initial Term”).  Thereafter, the term of this Agreement shall
continue, provided that, after the Initial Term, either Party may terminate this
Agreement at any time, for any reason, or for no reason, upon written notice
(including via email) to the non-terminating Party; such termination shall be
effective upon receipt of such notice by the non-terminating Party.  However,
the obligation of TNR to provide information required for Armada’s filings with
the U.S. Securities and Exchange Commission shall survive any termination
hereof.
 
7. Confidentiality.  Mesa acknowledges that as a result of providing the
Corporate Services contemplated hereunder, Mesa or its affiliates may receive
information that has been created, discovered or developed by TNR or its
affiliates and/or in which property rights have been assigned or otherwise
conveyed to TNR, which information has commercial value to TNR and is not in the
public domain (collectively the “Proprietary Information”).  Proprietary
Information will be and remain the sole property of TNR or its affiliates or
assigns. Mesa hereby agrees that it and its affiliates and the personnel
providing Corporate Services hereunder will use the same degree of care which it
normally uses to protect its own proprietary information to prevent disclosing
to third parties any Proprietary Information.  Mesa and its affiliates will not
make any use of Proprietary Information, except as contemplated or required by
the terms of this Agreement or as may be permitted by Section 7.4(d) of the
Amended and Restated Limited Liability Agreement of TNR.
 
8. Accounting Information; Bank Accounts.  On or before April 15, 2014, Mesa
shall deliver to TNR all financial and accounting information in its records
relating to TNR and its affiliates (including, without limitation and for the
avoidance of doubt, Tchefuncte Natural Resources, LLC and Mesa Gulf Coast, LLC)
including, but not limited to, the information set forth on Exhibit B hereto and
such other information as TNR may request.  On or before April 25, 2014, TNR
shall provide Mesa all financial and accounting information required in
connection with the preparation of Armada’s 10-Q filing with the Securities and
Exchange Commission for the first quarter of 2014 and shall continue to provide
on the same basis said information for each succeeding quarter
thereafter.  Notwithstanding anything to the contrary contained in Section 6, at
any time after April 15, 2014, upon TNR’s request, Mesa shall assist TNR in
removing any officers and employees of Mesa and its affiliates as signatories on
the bank accounts of TNR and its affiliates.  TNR acknowledges and agrees that,
as a result of the requirements of this paragraph, Mesa has no further
responsibility or obligation to provide monthly, quarterly or annual financial
statements to TNR.
 
9. General Indemnification.
 
(a) TNR shall indemnify and hold harmless Mesa against any claims, loss, damage,
cost, liability, injury or expense that may be reasonably incurred or sustained
by Mesa or its affiliates, or any of its or its affiliates’ officers, directors,
employees, representatives, agents or contractors, in connection with the
provision of Corporate Services hereunder to the extent caused by or arising out
of any breach of this Agreement, gross negligence, acts in violation of law, or
willful misconduct of TNR or any of its employees, officers, representatives,
agents or contractors.  This obligation shall survive expiration or earlier
termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(b) Mesa shall indemnify and hold harmless TNR against any claims, loss, damage,
cost, liability, injury or expense that may be reasonably incurred or sustained
by TNR or its affiliates, or any of its or its affiliates’ managers, officers,
directors, employees, representatives, agents or contractors, in connection with
the provision of Corporate Services hereunder to the extent caused by or arising
out of any breach of this Agreement, gross negligence, acts in violation of law,
or willful misconduct of Mesa or any of its employees, officers,
representatives, agents or contractors.  This obligation shall survive
expiration or earlier termination of this Agreement.


10. Third Parties.  This Agreement and each of its provisions is for the
exclusive benefit of the Parties to this Agreement and not for the benefit of
any third party, and under no circumstances shall the terms of this Agreement be
deemed to make TNR or Mesa responsible to any third party for damages or other
liabilities to such third party.
 
11. Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein.  Except as otherwise provided, this Agreement supersedes all prior
agreements and understandings between the Parties with respect to the subject
matter hereof.
 
12. Amendments and Modifications.  This Agreement may not be amended or
modified, except in writing signed by the Parties hereto; provided, however,
that after the Initial Term, TNR may amend Exhibit A to eliminate specific
Corporate Services and the related costs upon notice to Mesa.
 
13. Severability.  In the event that any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, the same shall not invalidate or otherwise affect any other provisions
hereof, and this Agreement shall be construed as if the invalid, illegal or
unenforceable provision or portion thereof had never been contained herein.
 
14. Binding Effect; Assignment.  The provisions of this Agreement shall be for
the benefit of and binding upon each of the Parties hereto and their respective
successors and permitted assigns.  Neither Party may assign its rights or
obligations under this Agreement without the prior written consent of the other
Party.  Any attempted assignment without consent where required shall be void.
 
 
 

--------------------------------------------------------------------------------

 


15. Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to its principles of conflicts of law.
 
16. Waiver.  Failure to insist upon strict compliance with any of the terms of
this Agreement shall not be deemed a waiver of such terms.  No breach of any
covenant, agreement, warranty or representation shall be deemed waived unless
expressly waived in writing and signed by the Party who might assert such a
breach.
 
17. Headings.  The headings in this Agreement are used solely for convenience of
the Parties and shall not be considered a part of, or affect the construction or
interpretation of, this Agreement.
 
18. Counterparts.  This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute the
same instrument.  Without limiting the foregoing, a faxed copy of this Agreement
or copy of this Agreement sent via email in a .pdf format will be considered an
original.
 
[Signatures on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
Transition Services Agreement to be executed as of the date first above written.
 
TNR HOLDINGS LLC
 


 
By: /s/ David Freeman    ____________________
 Name:  David Freeman
 Title:    President
 
MESA ENERGY, INC.
 



By: /s/ Randy M. Griffin                                                
  Randy M. Griffin, CEO
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Monthly Services and Costs


Legal & Professional Consultants
 
Apr 1-15
 
Software and Systems
  $ 360  
IT Contract
    0  
Hedging
    1,000  
Total Legal & Professional Consultants
    1,360            
Office Expense – Dallas
    2,000            
Wages – Dallas
       
CEO
    2,500  
CFO
    1,120  
EVP
    1,500  
Admin Asst
    1,125  
O&G Revenue
    3,720  
Controller
    710  
Total Wages – Dallas
    10,675            
P/R Taxes (8.5%)
    907            
Utilities Allocation
    125            
Total Services
  $ 15,067  



 
 

--------------------------------------------------------------------------------

 


Exhibit B


Accounting Information


1.  
All Tchefuncte Natural Resources, LLC and Mesa Gulf Coast, LLC bank statements
and reconciliations for January – March 2014 and any subsequently received bank
statements at the time of receipt.  .

2.  
A/R and A/P by invoice

3.  
Name, address and TIN for vendors, owners and purchasers

4.  
Revenue and expense allocation worksheets

5.  
Revenue and expense decks

6.  
Schedule of unbilled JIB items

7.  
Any depreciation info for oil and gas assets, furniture, asset retirement, etc.

8.  
Land file info, with notes

9.  
Any items prepared for auditors related to TNR and/or its subsidiaries

10.  
Trial balance with complete sub-ledger detail

11.  
Contact information for all insurers, health insurance companies and other
services providers of TNR and its subsidiaries.


